PER CURIAM.
AFFIRMED. See LaMarr v. Lang, 796 So.2d 1208, 1209 (Fla. 5th DCA 2001) (noting trial court enjoys wide discretion in determining the admissibility of evidence); Fla. Pottery Stores, Inc. v. Am. Nat’l Bank, 578 So.2d 801, 804 (Fla. 1st DCA 1991) (“To be within ... the provision in the statute of frauds concerning agreements not to be performed within the space of one year ..., it must be shown that neither party’s performance was intended to be complete within one year.”).
THOMPSON, ORFINGER and TORPY, JJ., concur.